       Case 2:19-cv-00718-GEKP Document 19 Filed 06/08/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

SEIFUDDIN MU'MIN,
               Plaintiff                                  CIVIL ACTION

              v.

GEORGE MORSE et al.,                                      No. 19-718
              Defendants

                                         ORDER

      AN:0 NOW, this        7 hy         of June, 2020, upon consideration of Defendant Deputy

Sheriff George Morse's Motion to Dismiss (Doc. No. 13), prose Plaintiff Seifuddin Mu'Min's

Affidavit (Doc. No. 16), and Mr. Mu'Min's Addendum (Doc. No. 17), it is ORDERED that:

   1. The Motion to Dismiss (Doc. No. 13) is GRANTED for the reasons set forth in the

      accompanying Memorandum;

   2. The Second Amended Complaint (Doc. No. 10) is DISMISSED WITH PREJUDICE; and

   3. The Clerk of Court shall mark this case CLOSED for all purposes, including statistics.
